DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the claim recites “the corresponding probe converts the collected information into an electrical signal and transmits the electrical signal back,” however, since it converts the electrical signal at the probe, it is unclear what it is transmitting the signal “back” to. Furthermore, nothing in the disclosure clarifies the language, and there is no discussion of any closed loop or any item which is capable of receiving a signal which would be transmitted “back” along the circuit path, even if such a circuit path were disclosed. It is therefore unclear what the metes and bounds of the limitation “transmitting the signal back” are. For the purposes of this examination, Examiner is interpreting the limitation as merely reciting the signal is received at the probe, and then transmitted from the probe.

	Claims 2-9 are dependent on claim 1 and are rejected for substantially the same reasons.
Claim 8 recites the limitation "the sensor controls the rotation of the rotatable structure" however there is no sensor previously recited in any of claims 1-3 or 8. There is insufficient antecedent basis for this limitation in the claim.
For the purposes of this examination, Examiner will interpret the claim limitation to recite that the power structure controls the rotation of the rotatable structure, for which there is proper antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fath (U.S. Patent No. 2,943,161; hereafter Fath) in view of Tsai et al. (Pub. No. US 2020/0400744 A1; hereafter Tsai).
Regarding claims 1, 4, and 6 Fath discloses a probe switching device, comprising at least two switching switch assemblies, each of the switching switch assemblies comprises a first switch component and a second switch component (see Fath Figs. 3 and 5, items 62-68), the first switch component is provided with a force applying block (see Fath Fig. 5, item 70), the second switch component consists of two fixed contactors and a bridge contactor (see Fath Fig. 5, item 62), and the bridge contactor is capable of being controlled to be in contact with or be disengaged from the two fixed contactors by moving the bridge contactor (see Fath Fig. 4, items 62 and 64 which show contact and non-contact positions of the bridge contactor); wherein the probe switching device further comprises at least one switching rotating shaft (see Fath Fig. 3, item 24), the first switch component is arranged in the axial direction of the switching rotating shaft (see Fath Fig. 3, item 18); wherein the second switch component is provided with an elastic structure, the elastic structure is provided between the two fixed contactors, and the elastic structure is electrically connected with the bridge contactor (see Fath Fig. 5, items 66 and 64); , wherein a roller is provided on the outer side of the force applying block (see Fath Fig. 5, item 70).
Fath does not specifically disclose that when the force applying block is pressed against the bridge contactor, the bridge contactor is in contact with the two fixed contactors, in such a way that the two fixed contactors are electrically connected. Fath discloses the opposite configuration to that called for in disconnected, and when the force applying block is removed, the bridge contactor is connected (see Fath Fig. 4, items 62, 64, and 70). 
Mere reversal of parts is deemed well within the purview of the ordinary skill in the art, as well as it being obvious to try a finite number of identified, predictable solutions (see MPEP 2143(I)(E) and 2144.04(VI)(A)). In the present case, the only two options are biasing the bridge contactor such that it is biased toward contacting, such that the pressure disconnects them, as in Fath, or that the bridge contactor is biased against contacting, so that the pressing portion pushes them into contact, as in the instant Application. One having ordinary skill in the art at the time the invention was filed to bias the switch open instead of closed to ensure that signal is only sent when the testing apparatus is actively depressing the switch to avoid erroneous signals.
Fath does not disclose that the device has at least two probes, wherein each of the switching switch assemblies corresponds to each of the probes, each of the probes corresponding to each of the switching switch assemblies is connected to one of the two fixed contactors, wherein an electrical signal passes through the bridge contactor and the two fixed contactors to reach the corresponding probe, the corresponding probe converts the collected information into an electrical signal and transmits the electrical signal back, and the current probe is switched to the probe corresponding to the switching switch assembly. Fath does not discuss what the bridge switch is connected to, or what happens to the signals when the switches are closed.
Tsai discloses a testing apparatus wherein the device has at least two probes, wherein each of the switching switch assemblies corresponds to each of the probes, each of the probes corresponding to each of the switching switch assemblies is connected to one of the two fixed contactors, wherein an electrical signal passes through the bridge contactor and the two fixed contactors to reach the corresponding probe, the corresponding probe converts the collected information into an electrical 
It would have been obvious to one having ordinary skill in the art at the time the invention was field to provide probes and testing devices like those in Tsai in order to enable a user to test the operability of the switches, as suggested by Tsai, with fast and easy adjustment and replacement of the devices under test, as suggested by Fath.
Claims 2, 3, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fath in view of Tsai as applied to claim 1 above, and further in view of Berg (U.S. Patent No. 4,789,765; hereafter Berg).
 	Regarding claims 2 and 3, Fath discloses The probe switching device of claim 1, wherein the bridge contactor comprises a pressing block and a connecting bridge, the pressing block is connected to the connecting bridge (see Fath Fig. 3, items 68 and 64), the connecting bridge is close to the two fixed contactors (see Fath Fig. 5, items 62 and 63), the connecting bridge is made of conductive material (in order to close the switch, this is inherently true), the force applying block acts on the pressing block (see Fath Fig. 5, items 68 and 70); wherein the first switch component is circumferentially distributed on the switching rotating shaft (see Fath Figs. 3 and 5, item 18); wherein the probe switching device further comprises a rotatable structure and a power structure (see Fath Fig. 1, items 96 and 74), the power structure drives the switching rotating shaft through the rotatable structure, and the power structure controls the rotation of the rotatable structure (see Fath Fig. 2, items 20, 96, and 74); wherein the power structure comprises a motor (see Fath Fig. 1, item 74), the rotatable structure comprises one or more selected from the group consisting of coupler, gear mechanism and rope connecting mechanism (see Fath Fig. 2, item 96).
 	Fath does not specifically disclose that the pressing block is made of non-conductive material.

	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an elastomeric pressing block like that of Berg in the device in order to provide cushioning and absorb any over-pressure provided by the pressing portion which may otherwise damage the contactor.

Allowable Subject Matter
Claims 5, 7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “at least two first sensing components and at least two second sensing components, each of the first sensing components is circumferentially distributed on the switching rotating shaft, and each of the second sensing components is provided on the probe control board” wherein “the sensor is used to control the on/off of the switching switch assembly” in combination with the remaining claim limitations recited in claim 5.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	1/13/2022